United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, ALPHARETTA
CARRIER ANNEX, Alpharetta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1060
Issued: December 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 22, 2020 appellant, through counsel, filed a timely appeal from a February 12,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the February 12, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted July 5, 2019 employment incident.
FACTUAL HISTORY
On July 9, 2019 appellant, then a 55-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 5, 2019 she suffered a left shoulder injury when removing mail
from the back of her vehicle while in the performance of duty. She noted that she experienced
pain from the left side of her neck to the fingertips in her left hand. On the reverse side of the
claim form the employing establishment controverted appellant’s claim, noting that she never
reported the incident to her supervisor. Appellant did not stop work.
In a development letter dated July 22, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit the necessary evidence.
In an attending physician’s report (Form CA-20), dated August 8, 2019, a physician
assistant diagnosed right shoulder tendinitis and impingement.
By decision dated August 26, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish a medical diagnosis in
connection with the accepted July 5, 2019 employment incident. It concluded therefore that the
requirements had not been met to establish an injury as defined by FECA.
On September 3, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
OWCP subsequently received an August 27, 2019 report from Dr. Charles Willis, II, a
Board-certified anesthesiologist. Dr. Willis noted that on July 5, 2019 appellant pulled her left
arm and upper torso while grabbing a falling box of mail. He indicated that she felt pain and
discomfort in her left shoulder, but continued to work, thinking her symptoms were minor and
would resolve naturally. Dr. Willis noted that appellant’s symptoms progressively worsened to
include pain and discomfort in her neck and back. He examined her on August 21, 2019 and
reviewed her medical history. Dr. Willis noted objective findings and diagnosed neck strain,
thoracic strain, left shoulder sprain, and mononeuropathy of the left upper limb. He opined that
the employment incident of grabbing a falling box of mail created a sufficient amount of force to
cause appellant’s upper torso to suddenly change from a static position to a moving position with
her arm and torso toward the ground. Dr. Willis explained that this unexpected change in body
position caused overstretching sprain/strain injuries to the soft tissue structures of her neck, back,
and upper left extremity, forcing the structures beyond their physiological capacity. He further
noted that peripheral nerve injuries could be caused by a variety of mechanisms including acute
stretch injury. Dr. Willis, therefore, found that appellant’s mononeuropathy of the left upper limb

2

also resulted from the accepted employment incident.4 In an accompanying August 21, 2019 work
capacity evaluation (Form OWCP-5c), he noted that she was unable to perform her usual job
without restrictions.
In a September 11, 2019 report, Dr. Willis noted that appellant’s symptoms were
unchanged since her last visit. He examined her and found no significant changes.
A telephonic hearing was held on December 6, 2019. During the hearing, appellant
testified that she injured her left shoulder, neck, and back while attempting to lift a plastic bin of
mail, weighing approximately 50 to 60 pounds when it shifted. She indicated that she had no prior
injuries or conditions related to her neck, back, or left leg. Appellant noted that she received
physical therapy treatment for her left shoulder in 2006 or 2007. She stated that she reported the
employment incident to her supervisor and first received medical treatment on July 7, 2019.
Appellant indicated that she did not return to work with the employing establishment, but was
presently working as a florist.
Appellant submitted a magnetic resonance imaging (MRI) scan report of her left shoulder,
dated July 12, 2019, which revealed mild supraspinatus and infraspinatus tendinopathy.
In a July 19, 2019 note, Dr. Stephen Brown, a Board-certified specialist in orthopedic
sports medicine, reviewed the MRI scan of appellant’s left shoulder and found that she had
tendinitis and internal tendinopathy. He also found bursitis and mild biceps tendon irritation.
Dr. Brown diagnosed left shoulder impingement with bursitis and rotator cuff tendinitis and left
shoulder biceps tenosynovitis. He planned for arthroscopic labral debridement, subacromial
decompression with rotator cuff debridement, and possible biceps tenodesis procedures.
By decision dated February 12, 2020, OWCP’s hearing representative affirmed the
August 26, 2019 decision, as modified, finding that appellant had established valid medical
diagnoses. However, the claim remained denied because the medical evidence of record was
insufficient to establish a causal relationship between the diagnosed medical conditions and the
accepted July 5, 2019 employment incident. The hearing representative found that Dr. Willis’
August 27, 2019 report was not based on a complete and accurate factual background as he did
not demonstrate awareness of appellant’s preexisting left shoulder complaints or mention the
July 12, 2019 left shoulder MRI scan.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
4
Dr. Willis correctly identified the date of the employment incident as July 5, 2019 throughout his report, but
incorrectly listed the date as August 7, 2018 in his conclusion.
5

Supra note 2.

6

M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

3

and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.9 The second component is whether the employment incident caused a personal injury.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.12
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted an August 27, 2019 report from Dr. Willis who
accurately described the history of the accepted employment incident. Dr. Willis diagnosed neck
strain, thoracic strain, left shoulder sprain, and mononeuropathy of the left upper limb. He opined
that the accepted employment incident of grabbing a falling box of mail created a sufficient amount
of force to cause a rapid change in appellant’s upper torso position. Dr. Willis found that this
sudden, unexpected change in body position caused sprain/strain injuries to the soft tissue
structures of her neck, back, and upper left extremity as the structures overstretched beyond their
physiological capacity. He related that peripheral nerve injuries could be caused by an acute

7

J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
8
B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

10

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

11

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.C., Docket No. 19-1071 (issued August 26, 2020); V.W., Docket No. 19-1537 (issued May 13, 2020).

4

stretch injury and, therefore, found that appellant’s mononeuropathy of the left upper limb also
resulted from the accepted employment injury.
The Board finds that the August 27, 2019 report of Dr. Willis is sufficient to require further
development of the medical evidence. Dr. Willis is a Board-certified physician who is qualified
in his field of medicine to render rationalized opinions on the issue of causal relationship. He
reviewed appellant’s medical records and provided a comprehensive understanding of the case
history. Dr. Willis provided a pathophysiological explanation as to how the mechanism of the
accepted employment incident was sufficient to cause her diagnosed conditions. His opinion is
not contradicted by any substantial medical or factual evidence of record.14 The Board has long
held that it is unnecessary that the evidence of record in a case be so conclusive as to suggest causal
connection beyond all possible doubt. Rather, the evidence is only that necessary to convince the
adjudicator that the conclusion drawn is rational, sound, and logical.15 Following review of
Dr. Willis’ August 27, 2019 report, the Board finds that his medical opinion is rationalized and
logical and is, therefore, sufficient to require further development of appellant’s claim.16
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.17 OWCP has an obligation to see that justice is
done.18
On remand OWCP shall refer appellant to a specialist in the appropriate field of medicine,
along with the case record and a statement of accepted facts. Its referral physician shall provide a
well-rationalized opinion as to whether appellant’s diagnosed conditions are causally related to the
accepted July 5, 2019 employment incident. If the physician opines that the diagnosed conditions
are not causally related to the employment incident, he or she must explain with rationale how or
why their opinion differs from that of Dr. Willis. After such further development of the case record
as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

See A.M., Docket No. 18-1656 (issued October 23, 2020).

15

See J.S., Docket No. 20-0379 (issued October 28, 2020); W.M., Docket No. 17-1244 (issued November 7, 2017);
E.M., Docket No. 11-1106 (issued December 28, 2011); Kenneth J. Deerman, 34 ECAB 641, 645 (1983).
16

See S.J., Docket No. 19-1029 (issued October 22, 2020).

17

See A.M., supra note 14; see also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51
ECAB 219, 223 (1999).
18

See J.S., supra note 15; B.C., Docket No. 15-1853 (issued January 19, 2016); E.J., Docket No. 09-1481 (issued
February 19, 2010); John J. Carlone, 41 ECAB 354 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

